Citation Nr: 9936048	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether a request for a waiver of recovery of an overpayment 
of Department of Veterans Affairs (VA) improved pension 
benefits in the calculated amount of $12,240 was timely 
filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from April 1970 to 
January 1974 and from June 1976 to May 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Philadelphia, Pennsylvania, Regional Office (RO), which 
determined that the veteran's request for a waiver of 
indebtedness was not timely filed.  


FINDINGS OF FACT

1.  The veteran's failure to complete an eligibility 
verification report provided to him in November 1991 resulted 
in his pension award being terminated in March 1993 
retroactive to November 1990.  An overpayment of $12,240 was 
created as a result.  VA sent a series of letters to the 
veteran, beginning on March 19, 1993, informing him of the 
overpayment in question and his right with respect to 
requesting a waiver of the resulting debt.

2.  In an August 1994 statement, the veteran requested waiver 
of the overpayment; this statement was received in excess of 
180 days after the initial notice of indebtedness was sent to 
his address of record.


CONCLUSION OF LAW

The veteran did not timely apply for a waiver of recovery of 
an overpayment of pension benefits.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error, 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2) (1998).  

The record on appeal shows that the veteran was awarded 
disability pension benefits effective in November 1990.  In a 
letter dated in January 1992, he was requested to complete an 
eligibility verification report sent to him in November 1991.  
He was advised that failure to return such form would result 
in termination of his benefits, effective November 1990.  A 
completed eligibility verification report was not received 
from the veteran until 1995.  Consequently, the veteran's 
pension benefits were retroactively terminated by the RO and 
the overpayment of $12,240 resulted.  VA's St. Paul, 
Minnesota, Regional Office and Insurance Center, Central 
Accounts Receivable Section (CARS) sent a letter to the 
veteran on March 19, 1993, which informed him of the 
overpayment in question and his rights with respect to 
requesting a waiver of his indebtedness.  Although a copy of 
the actual notice letter (VA Form 4-413A) is not of record, 
the veteran does not contend that a mistake was made by 
either VA or postal authorities in the mailing of this notice 
letter to his address of record at the time the letter was 
sent.  It is presumed that it was received.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (presumption of 
regularity of administrative process in the absence of clear 
evidence to the contrary).  The veteran's receipt of this 
notification is furthermore evidenced by an April 1993 VA 
letter to the veteran, on file, indicating that he had 
recently called the RO with regard to his pension debt.  This 
letter also provided the veteran an explanation of his debt 
and of his right to request waiver of repayment.

In May 1993, June 1993 and August 1993, the veteran was 
provided further notification of his indebtedness by the CARS 
and of his need to respond.  In a letter dated in July 1993, 
the veteran questioned the amount of his indebtedness, noting 
that he had only received about 6 to 8 pension benefit checks 
from VA.  The veteran did not request a waiver of his 
indebtedness at this time.  In a letter dated in October 
1993, the accounts receivable clerk at VA's Debt Management 
Center provided the veteran with pertinent reproduced copies 
of VA benefits checks cashed by him amounting to $12,240.  

Thereafter, in a statement dated in August 1994, the veteran 
requested a waiver of the overpayment, which was denied by a 
decision of the Committee in December 1994 on the basis that 
his request was not timely filed pursuant to 38 C.F.R. 
§ 1.963(b)(2).  This request was clearly made in excess of 
180 days after notice of the veteran of the existence of his 
indebtedness in March 1993.  Hence, he failed to file a 
timely request for waiver as authorized by law and applicable 
VA regulations.  Neither the veteran nor his representative 
has contended that there were any circumstances beyond his 
control, which caused a delay in his receipt of notification 
of his indebtedness.  While we observe that the veteran in 
his notice of disagreement stated that he received notice of 
his indebtedness "originally on or about November 15, 1993," 
he is clearly mistaken.  He had obvious earlier knowledge of 
this indebtedness as shown by the April 1993 VA letter 
referenced above.  Further, there is no evidence that the 
notifications to the veteran of his indebtedness on any of 
the four occasions between March 1993 and August 1993 was not 
received by him or received beyond the time customarily 
required for making a response.  The Board thus concludes 
that his application for requesting a waiver of recovery of 
the overpayment in issue was not timely filed.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, in the context of a claim for burial benefits, 
timeliness of a claim is a threshold matter.  See Thompson v. 
Brown, 6 Vet. App. 436 (1994) (if the claim is untimely, VA 
has no jurisdiction even to consider whether it is well 
grounded).  Moreover, in Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court noted that where the law and not the 
evidence is dispositive, as in this case here, a claim should 
be denied or an appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.

The Board is sympathetic to the veteran's difficulties, which 
include several periods of hospitalization in 1994 for 
treatment for ulcers and pneumonia.  However, in the absence 
of any evidence showing VA error, error by the postal 
authorities or "other circumstances" beyond his control that 
resulted in a delay in his receipt of notification of 
indebtedness, the Board is without authority to disregard 
congressionally mandated limitations pertaining to timeliness 
standards for waiver requests.  

Accordingly, as the veteran's request for waiver of recovery 
of an overpayment of improved pension benefits was not timely 
filed, his claim must be denied.


ORDER

The request for waiver of overpayment of improved disability 
pension benefits was not timely filed and therefore, the 
benefits sought on appeal are denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

